     Case: 1:17-cv-08855 Document #: 30 Filed: 10/03/18 Page 1 of 1 PageID #:76

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Daniel Valenzuela
                                  Plaintiff,
v.                                                    Case No.: 1:17−cv−08855
                                                      Honorable Virginia M. Kendall
West & Sons Towing Inc
                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 3, 2018:


        MINUTE entry before the Honorable Young B. Kim: In−person settlement
conference held. Parties were able to resolve this matter. All matters relating to the
referral of this action having been concluded, the referral is closed and the case is returned
to the assigned District Judge. Parties are to file their stipulation of dismissal with the
assigned District Judge as soon as possible. The court thanks Attorney James Patrick
McKay, Jr. for his pro bono services on behalf of Plaintiff. Mailed notice (ma,)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
